Published Order Approving Statement of Circumstances and Conditional Agreement for Discipline Pursuant to Indiana Admission and Discipline Rulé 23(12.1)(b), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a “Statement of Circumstances and Conditional Agreement for Discipline” stipulating agreed facts and proposed discipline as summarized below. Procedural Background: On January 10, 2017, the Commission filed a disciplinary complaint against .Respondent as well as a “Notice of Finding of Guilt and Request for Suspension” seeking interim suspension pending final determination of this disciplinary proceeding. Respondent has been under an order of interim suspension in this matter since February 23, 2017. Stipulated Facts: On February 5, 2016, Respondent was arrested and charged with operating a vehicle while intoxicated (“OWI”) with endangerment, operating a vehicle with an alcohol concentration equivalent of .15 or moré, and resisting law enforcement. Respondent has a prior conviction for OWI with endangerment and was on probation at the time of her arrest. On May 31, 2016, Respondent pled guilty to OWI with endangerment as a level 6 felony and resisting law enforcement as a class A misdemeanor. Violation: The parties agree that Respondent violated Indiana Professional Conduct Rule 8.4(b), which prohibits committing a criminal act that reflects adversely on Respondent’s ’ trustworthiness or fitness as a lawyer. Discipline: The Court, having considered the submission of the parties, now approves the following agreed discipline. For Respondent’s professional misconduct, the Court suspends Respondent from the practice of law for a period of 180 days, beginning on the date of this order, with 90 days actively served and the remainder stayed subject to completion of at least 24 months of probation with JLAP monitoring. The Court incorporates by reference the terms and conditions of probation set forth in the parties’ Conditional Agreement, which include among other things: (1) Respondent shall abstain from the use of alcohol and all mind-altering substances. (2) Respondent shall have no violations of the law or the Rules of Professional Conduct during her probation. (3) Respondent shall promptly report to the Commission any violation of the terms of Respondent’s probation. (4) If Respondent violates the terms of her probation, the stay of her suspension may be vacated and the stayed suspension may be actively served without automatic reinstatement. Notwithstanding the expiration of the minimum term of probation set forth above, Respondent’s probation shall remain in effect until it is terminated pursuant to a petition to terminate probation filed under Admission and Discipline Rule 23(16). The costs of this proceeding are assessed against Respondent. With the acceptance of this agreement, the hearing officer appointed in this case is discharged. All Justices concur.